Case: 1:19-cv-02727 Document #: 31-1 Filed: 07/24/19 Page 1 of 14 PageID #:447




                      EXHIBIT A
Case: 1:19-cv-02727 Document #: 31-1 Filed: 07/24/19 Page 2 of 14 PageID #:447




   Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm




                                Audio Transcription

                            Taken on:· March 27, 2019
      Case: 1:19-cv-02727 Document #: 31-1 Filed: 07/24/19 Page 3 of 14 PageID #:447
      Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
      Audio Transcription· ·- 03/27/2019                                               Page 1

·1· · · · · · · · ·UNITED STATES DISTRICT COURT
· · · · · · · · · ·NORTHERN DISTRICT OF ILLINOIS
·2· · · · · · · · · · · ·EASTERN DIVISION

·3·    ·   OLABINJO OSUNDAIRO and· · · · · ·)
· ·    ·   ABIMBOLA OSUNDAIRO,· · · · · · · )
·4·    ·   Individually,· · · · · · · · · · )
· ·    ·   · · · · · · · · · · · · · · · · ·)
·5·    ·   · · · · · · · · Plaintiffs,· · · )
· ·    ·   · · · · · · · · · · · · · · · · ·)
·6·    ·   · · · · ·vs.· · · · · · · · · · ·)
· ·    ·   MARK GERAGOS, TINA GLANDIAN, and )
·7·    ·   GERAGOS & GERAGOS LAW FIRM,· · · )
· ·    ·   · · · · · · · · · · · · · · · · ·)
·8·    ·   · · · · · · · · Defendants.· · · )

·9

10· · · · · · ·The audio recording from 3/27/2019 held in the

11· ·above matter were taken down stenographically to the

12· ·best of her ability by Traci L. Gidley, Certified

13· ·Shorthand Reporter, Registered Professional Reporter,

14· ·and Notary Public, at 180 North LaSalle Street, Suite

15· ·2800, Chicago, Illinois, commencing at 5:00 p.m. on

16· ·June 8, 2019.

17

18

19

20

21

22

23

24



                                                                                                YVer1f
   Case: 1:19-cv-02727 Document #: 31-1 Filed: 07/24/19 Page 4 of 14 PageID #:447
   Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
   Audio Transcription· ·- 03/27/2019                                               Page 2

·1· · · · · · · · · · · (Whereupon, the beginning of the
·2· · · · · · · · · · · ·recording from 3/27/19.)
·3· · · · MR. STEPHANOPOULOS:· Now we're going to have more
·4· ·on that stunning reversal in the Jussie Smollett case.
·5· · · · · · ·Prosecutors say they believe the charges but
·6· ·dropped them anyway, accused of staging a hate crime,
·7· ·falsely reporting it.· But Chicago's police
·8· ·superintendent -- we just heard Mayor Rahm Emanuel say,
·9· ·This is a white washing of justice not on the level, and
10· ·even the prosecutors say this is not an exoneration.
11· · · · · · ·One of Smollett's attorneys join us now, Tina
12· ·Glandian.· Thank you for coming in this morning.
13· · · · · · ·You heard the mayor earlier in our -- in our
14· ·show say that this is not on the level.
15· · · · · · ·Your response?
16· · · · MS. GLANDIAN:· There is absolutely nothing to
17· ·warrant that statement.· I think -- I just heard Don
18· ·Abrams talk about how unusual this is, and I agree.· And
19· ·I understand why everyone is so confused by the turn of
20· ·events in this case.
21· · · · · · ·But keep in mind the actions in this case
22· ·speak a lot louder than words do.· It's the
23· ·prosecution's -- the State of Illinois that decided to
24· ·come forward and charge Mr. Smollett with 16 counts --



                                                                                             YVer1f
   Case: 1:19-cv-02727 Document #: 31-1 Filed: 07/24/19 Page 5 of 14 PageID #:447
   Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
   Audio Transcription· ·- 03/27/2019                                               Page 3

·1· ·16 separate counts -- from the same incident.· They
·2· ·clearly could have proceeded with one count as they
·3· ·originally did in the felony complaint.· And then they
·4· ·decided to elevate this matter to he slice and dice this
·5· ·in every way possible and to charge him with 16 counts.
·6· · · · · · ·Well, two-and-a-half weeks later, they made
·7· ·the decision to voluntarily discontinue the action all
·8· ·together.· And so I think at that --
·9· · · · MR. STEPHANOPOULOS:· They say they still believe
10· ·the charges.
11· · · · MS. GLANDIAN:· Well, they say -- If they -- You
12· ·know what, George, I think if they believed the charges,
13· ·they would never have dismissed the case.· This is such
14· ·a high-profile matter.· Everyone's been talking about
15· ·it.· Obviously -- Obviously, it's made national
16· ·headlines, and so --
17· · · · MR. STEPHANOPOULOS:· So you're saying the State's
18· ·Attorney is lying?
19· · · · MS. GLANDIAN:· Well, I'm saying their actions speak
20· ·louder than words.· They -- They could have proceeded in
21· ·a variety of ways.· We were ready to move forward.· We,
22· ·you know, appeared in court, we pled not guilty, we were
23· ·ready to fight the charges, and they're the ones who
24· ·voluntarily discontinued this matter.· So I think that



                                                                                             YVer1f
   Case: 1:19-cv-02727 Document #: 31-1 Filed: 07/24/19 Page 6 of 14 PageID #:447
   Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
   Audio Transcription· ·- 03/27/2019                                               Page 4

·1· ·speaks volumes.
·2· · · · MR. STEPHANOPOULOS:· So that -- You know, Jussie
·3· ·has said he's been truthful and consistent throughout
·4· ·this case, he's -- but he said at the beginning he
·5· ·didn't know who he encountered that night.
·6· · · · · · ·He knew it was the brothers, didn't he?
·7· · · · MS. GLANDIAN:· He did not.· The -- The attackers
·8· ·were masked.· He only saw one of them.· One of them
·9· ·approached him from behind, and he was wearing a mask,
10· ·and so he did not identify them.· He initially had a
11· ·really hard time believing that they could be involved
12· ·because he knew one of them, and we can only speculate
13· ·as to motivation --
14· · · · MR. STEPHANOPOULOS:· But as -- as you know, the
15· ·police say they have phone records of him talking to the
16· ·brothers an hour before the attack --
17· · · · MS. GLANDIAN:· Absolutely.
18· · · · MR. STEPHANOPOULOS:· -- an hour after the attack,
19· ·and while they're in Africa.
20· · · · MS. GLANDIAN:· Not aft- -- Not an hour after the
21· ·attack.· That's --
22· · · · MR. STEPHANOPOULOS:· That's what they said.
23· · · · MS. GLANDIAN:· That's completely false, and I've
24· ·seen the phone records and they've been produced.



                                                                                             YVer1f
   Case: 1:19-cv-02727 Document #: 31-1 Filed: 07/24/19 Page 7 of 14 PageID #:447
   Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
   Audio Transcription· ·- 03/27/2019                                               Page 5

·1· · · · · · ·And one thing I do also want to put out
·2· ·there --
·3· · · · MR. STEPHANOPOULOS:· So you're saying he -- he --
·4· ·he did talk to the brothers?
·5· · · · MS. GLANDIAN:· He absolutely talked to them because
·6· ·he had just hired the one brother to train him for his
·7· ·upcoming music video, for training and nutrition, which
·8· ·the -- the brothers have now confirmed that that's
·9· ·actually what the check was for.
10· · · · · · ·And this is, again, one of the -- the
11· ·misstatements out there, that Eddie Johnson went and
12· ·held this press conference and said that the check was
13· ·for the staged attack.
14· · · · MR. STEPHANOPOULOS:· Yeah.· Their lawyer did tell
15· ·me that.
16· · · · · · ·But you're saying he talked to them an hour
17· ·before the attack --
18· · · · MS. GLANDIAN:· Absolutely.· Because --
19· · · · MR. STEPHANOPOULOS:· -- but he didn't know that was
20· ·them that attacked them [sic].
21· · · · MS. GLANDIAN:· Absolutely.· And the reason he
22· ·talked to them was there were -- if you look at the text
23· ·messages leading up to the -- the night of the incident,
24· ·there -- there's ample texts about training and



                                                                                             YVer1f
   Case: 1:19-cv-02727 Document #: 31-1 Filed: 07/24/19 Page 8 of 14 PageID #:447
   Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
   Audio Transcription· ·- 03/27/2019                                               Page 6

·1· ·nutrition, and they were supposed to actually train that
·2· ·night.
·3· · · · · · ·Jussie was flying in from New York, and his
·4· ·flight was delayed for four hours.· So he was constantly
·5· ·texting and communicating about their planned training
·6· ·session.· They were supposed to train that night, as
·7· ·well as the next morning.· And he eventually texted him
·8· ·when he landed and said now it was way too late.· And he
·9· ·texted him and let him know that he landed late, they
10· ·actually spoke by phone, as well.· And so he absolutely
11· ·knew --
12· · · · MR. STEPHANOPOULOS:· So --
13· · · · MS. GLANDIAN:· -- that he was on his way home.
14· ·and --
15· · · · MR. STEPHANOPOULOS:· -- if the brothers are saying
16· ·that he helped them stage this attack, you're saying the
17· ·brothers are lying?
18· · · · MS. GLANDIAN:· Absolutely.
19· · · · MR. STEPHANOPOULOS:· They're not telling the truth?
20· · · · MS. GLANDIAN:· No.
21· · · · MR. STEPHANOPOULOS:· And what about the issue of
22· ·the letter?· As you know, the police are very clear -- I
23· ·want to show the letter up here up on our screen that
24· ·was sent about a week before the attack.



                                                                                             YVer1f
   Case: 1:19-cv-02727 Document #: 31-1 Filed: 07/24/19 Page 9 of 14 PageID #:447
   Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
   Audio Transcription· ·- 03/27/2019                                               Page 7

·1· · · · · · ·The police are very clear, they believe that
·2· ·Jussie sent that letter himself, and he addressed that
·3· ·in his interview with Robin.· Let's take a look.
·4· · · · MR. SMOLLETT:· Just because on the letter it had a
·5· ·stick figure hanging from a tree with a gun pointing
·6· ·towards it with the words that say Smollett Jussie, you
·7· ·will die (silent pause) and the return address -- there
·8· ·was no address, but the return address said in big red,
·9· ·you know, like, caps MAGA.· Did I make that up, too?
10· · · · MR. STEPHANOPOULOS:· Police say he did.· Police
11· ·said he sent that himself.
12· · · · MS. GLANDIAN:· Eddie Johnson said that, and
13· ·promptly the FBI came forward and said it's their
14· ·investigation.· That's absolutely false.· The
15· ·investigation is ongoing.· They have not identified who
16· ·sent the letter.
17· · · · · · ·The brothers did come forward and state that
18· ·they had nothing to do with the letter, but it appears
19· ·that police, during a search of their home, did seize
20· ·some magazine with, I guess, missing pages and a stamp
21· ·book.
22· · · · · · ·I -- You know, Jussie has cooperated --
23· · · · MR. STEPHANOPOULOS:· Has (unintelligible) spoken to
24· ·Jussie?



                                                                                             YVer1f
  Case: 1:19-cv-02727 Document #: 31-1 Filed: 07/24/19 Page 10 of 14 PageID #:447
   Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
   Audio Transcription· ·- 03/27/2019                                               Page 8

·1· · · · MS. GLANDIAN:· They had initially spoken to them.
·2· ·He's been cooperative with them.· And, at this point, to
·3· ·our knowledge, the investigation is ongoing.· But it's
·4· ·absolutely false that anyone's concluded that Jussie was
·5· ·behind the letters.
·6· · · · MR. STEPHANOPOULOS:· One -- Has -- Has he told them
·7· ·that he had nothing to do with -- Has he told the FBI
·8· ·that?
·9· · · · MS. GLANDIAN:· I believe the initial -- when they
10· ·reported to -- when the -- the day the letter was sent,
11· ·I believe he said that, and so --
12· · · · MR. STEPHANOPOULOS:· To the FBI?
13· · · · MS. GLANDIAN:· I believe so.· To whoever had
14· ·responded to that, and I believe there were federal
15· ·agents there.
16· · · · MR. STEPHANOPOULOS:· Final -- Final question:
17· ·You've said, clearly, you think the police are not
18· ·telling the truth about Jussie.
19· · · · · · ·Are you going to sue?
20· · · · MS. GLANDIAN:· We're weighing our options now.· For
21· ·Jussie, what's really important is he really just wants
22· ·his career and his life back.· Again, he did not ask for
23· ·any of this.· He was a victim of a crime.· This has
24· ·completely spiraled out of control and become a



                                                                                             YVer1f
     Case: 1:19-cv-02727 Document #: 31-1 Filed: 07/24/19 Page 11 of 14 PageID #:447
      Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
      Audio Transcription· ·- 03/27/2019                                               Page 9

·1· ·political event at this point.
·2· · · · · · ·And his goal and focus right now is just
·3· ·getting his life back on track.· He has not even started
·4· ·healing from the initial attack because he's been
·5· ·dealing with everything that's happened since then.                               I
·6· ·don't know -- I mean, we're -- we're shocked at the
·7· ·mayor and the police superintendent doubling down
·8· ·yesterday when the prosecutor, after a dispassioned look
·9· ·at the evidence, realized that this does not hold up and
10· ·chose to voluntarily dismiss all counts and expunge his
11· ·record.
12· · · · · · ·So, at this point, we're going to weigh our
13· ·options and see and see how this develops.
14· · · · MR. STEPHANOPOULOS:· Tina Glandian, thanks very
15· ·much.
16· · · · · · · · · · · (Whereupon, the end of the
17· · · · · · · · · · · ·Stephanopoulos interview.)
18
19
20
21
22
23
24
     Case: 1:19-cv-02727 Document #: 31-1 Filed: 07/24/19 Page 12 of 14 PageID #:447
      Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
      Audio Transcription· ·- 03/27/2019                                               Page 10

·1· · STATE OF ILLINOIS· · )
· · · · · · · · · · · · · ·) SS.
·2· · COUNTY OF COOK· · · ·)

·3

·4· · · · · · ·The within and foregoing recorded audio

·5· ·excerpt was taken down stenographically and transcribed

·6· ·to the best of her ability by Traci L. Gidley, Certified

·7· ·Shorthand Reporter, Registered Professional Reporter,

·8· ·and Notary Public at the offices of Jensen Litigation

·9· ·Solutions, 180 North LaSalle Street, Suite 2800,

10· ·Chicago, Illinois, at 5:00 p.m. on June 8th, 2019.

11· · · · · · ·Witness my official signature in and for Cook

12· ·County, Illinois, on this 20th day of June, A.D.,

13· ·2019.

14

15
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ________________________________
16·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   TRACI L. GIDLEY, CSR, RPR
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   180 North LaSalle Street
17·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Suite 2800
· ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Chicago, Illinois 60601
18·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   ·   Phone:· (312) 236-6936

19
· · ·CSR No. 084-004643
20

21

22

23

24
Case: 1:19-cv-02727 Document #: 31-1 Filed: 07/24/19 Page 13 of 14 PageID #:447
 Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
 Audio Transcription· ·- 03/27/2019                                                                           ·1
                      believing 4:11                              falsely 2:7           hour 4:16,18,20
              1                                        D                                 5:16
                      big 7:8                                     FBI 7:13 8:7,12
                                                                                        hours 6:4
  16 2:24 3:1,5       book 7:21             day 8:10              federal 8:14
                      brother 5:6           dealing 9:5           felony 3:3
                                                                                                 I
              3       brothers 4:6,16                             fight 3:23
                                            decided 2:23 3:4
                       5:4,8 6:15,17 7:17                                               identified 7:15
  3/27/19 2:2                               decision 3:7          figure 7:5
                                                                  Final 8:16            identify 4:10
                                  C         delayed 6:4
              A                                                   flight 6:4            Illinois 2:23
                                            develops 9:13
                      caps 7:9                                    flying 6:3            important 8:21
  Abrams 2:18                               dice 3:4
                      career 8:22                                 focus 9:2             incident 3:1 5:23
  absolutely 2:16                           die 7:7
   4:17 5:5,18,21     case 2:4,20,21                              forward 2:24 3:21     initial 8:9 9:4
                                            discontinue 3:7
   6:10,18 7:14 8:4    3:13 4:4                                    7:13,17              initially 4:10 8:1
                                            discontinued
  accused 2:6         charge 2:24 3:5
                                             3:24                                       interview 7:3 9:17
                      charges 2:5 3:10,                                      G
  action 3:7                                dismiss 9:10                                investigation
                       12,23
  actions 2:21 3:19                                                                      7:14,15 8:3
                                            dismissed 3:13        George 3:12
                      check 5:9,12
  address 7:7,8                                                                         involved 4:11
                                            dispassioned 9:8      Glandian 2:12,16
                      Chicago's 2:7
  addressed 7:2                                                    3:11,19 4:7,17,20,   issue 6:21
                                            Don 2:17
                      chose 9:10                                   23 5:5,18,21 6:13,
  Africa 4:19                               doubling 9:7           18,20 7:12 8:1,9,
                      clear 6:22 7:1                                                             J
                                                                   13,20 9:14
  aft- 4:20                                 dropped 2:6
                      communicating
  agents 8:15                                                     goal 9:2              Johnson 5:11
                       6:5
                                                       E          guess 7:20             7:12
  agree 2:18          complaint 3:3
                                                                  guilty 3:22           join 2:11
  ample 5:24          completely 4:23       earlier 2:13
                       8:24                                       gun 7:5               Jussie 2:4 4:2 6:3
  anyone's 8:4                              Eddie 5:11 7:12                              7:2,6,22,24 8:4,18,
  appeared 3:22       concluded 8:4                                                      21
                                            elevate 3:4                      H
  appears 7:18        conference 5:12                                                   justice 2:9
                                            Emanuel 2:8
  approached 4:9      confirmed 5:8                               hanging 7:5
                                            encountered 4:5                                      K
  attack 4:16,18,21   confused 2:19                               happened 9:5
                                            end 9:16
   5:13,17 6:16,24    consistent 4:3                              hard 4:11
                                            event 9:1                                   knew 4:6,12 6:11
   9:4
                      constantly 6:4                              hate 2:6              knowledge 8:3
  attacked 5:20                             events 2:20
                      control 8:24                                headlines 3:16
  attackers 4:7                             eventually 6:7
                      cooperated 7:22                             healing 9:4                    L
  Attorney 3:18                             Everyone's 3:14
                      cooperative 8:2                             heard 2:8,13,17
  attorneys 2:11                            evidence 9:9                                landed 6:8,9
                      count 3:2                                   held 5:12
                                            exoneration 2:10                            late 6:8,9
              B       counts 2:24 3:1,5                           helped 6:16
                                            expunge 9:10                                lawyer 5:14
                       9:10
                                                                  high-profile 3:14     leading 5:23
  back 8:22 9:3       court 3:22
                                                       F          hired 5:6             letter 6:22,23 7:2,
  beginning 2:1 4:4   crime 2:6 8:23
                                                                  hold 9:9               4,16,18 8:10
  believed 3:12                             false 4:23 7:14 8:4
                                                                  home 6:13 7:19        letters 8:5
Case: 1:19-cv-02727 Document #: 31-1 Filed: 07/24/19 Page 14 of 14 PageID #:447
 Osundairo and Osundairo vs Geragos, Glandian, and Geragos & Geragos Law Firm
 Audio Transcription· ·- 03/27/2019                                                                      ·2
  level 2:9,14          pause 7:7          reversal 2:4          sue 8:19              video 5:7
  life 8:22 9:3         phone 4:15,24      Robin 7:3             superintendent        volumes 4:1
                         6:10                                     2:8 9:7
  lot 2:22                                                                             voluntarily 3:7,24
                        planned 6:5                   S          supposed 6:1,6         9:10
  louder 2:22 3:20
                        pled 3:22
  lying 3:18 6:17                          screen 6:23                      T                  W
                        point 8:2 9:1,12
                                           search 7:19
             M          pointing 7:5                             talk 2:18 5:4         warrant 2:17
                                           seize 7:19
                        police 2:7 4:15                          talked 5:5,16,22      washing 2:9
  made 3:6,15            6:22 7:1,10,19    separate 3:1
                         8:17 9:7                                talking 3:14 4:15     ways 3:21
  MAGA 7:9                                 session 6:6
                        political 9:1                            telling 6:19 8:18     wearing 4:9
  magazine 7:20                            shocked 9:6
                        press 5:12                               text 5:22             week 6:24
  make 7:9                                 show 2:14 6:23
                        proceeded 3:2,20                         texted 6:7,9          weeks 3:6
  mask 4:9                                 sic 5:20
                        produced 4:24                            texting 6:5           weigh 9:12
  masked 4:8                               silent 7:7
                        promptly 7:13                            texts 5:24            weighing 8:20
  matter 3:4,14,24                         slice 3:4
                        prosecution's                            thing 5:1             white 2:9
  mayor 2:8,13 9:7                         Smollett 2:4,24
                         2:23               7:4,6                time 4:11             words 2:22 3:20
  messages 5:23
                        prosecutor 9:8                                                  7:6
                                           Smollett's 2:11       Tina 2:11 9:14
  mind 2:21
                        prosecutors 2:5,   speak 2:22 3:19       told 8:6,7
  missing 7:20           10                                                                    Y
                                           speaks 4:1            track 9:3
  misstatements         put 5:1
   5:11                                    speculate 4:12        train 5:6 6:1,6       yesterday 9:8

  morning 2:12 6:7                         spiraled 8:24         training 5:7,24 6:5   York 6:3
                                  Q
  motivation 4:13                          spoke 6:10            tree 7:5
                        question 8:16
  move 3:21                                spoken 7:23 8:1       truth 6:19 8:18
  music 5:7                       R        stage 6:16            truthful 4:3
                                           staged 5:13           turn 2:19
             N          Rahm 2:8           staging 2:6           two-and-a-half
                        ready 3:21,23                             3:6
  national 3:15                            stamp 7:20
                        realized 9:9       started 9:3
  night 4:5 5:23 6:2,                                                       U
   6                    reason 5:21        state 2:23 7:17
  nutrition 5:7 6:1     record 9:11        State's 3:17          understand 2:19
                        recording 2:2      statement 2:17        unintelligible
             O                                                    7:23
                        records 4:15,24    Stephanopoulos
                                            2:3 3:9,17 4:2,14,   unusual 2:18
  ongoing 7:15 8:3      red 7:8
                                            18,22 5:3,14,19      upcoming 5:7
  options 8:20 9:13     reported 8:10       6:12,15,19,21
                        reporting 2:7       7:10,23 8:6,12,16
  originally 3:3                                                            V
                                            9:14,17
                        responded 8:14
             P                             stick 7:5             variety 3:21
                        response 2:15
                                           stunning 2:4          victim 8:23
  pages 7:20            return 7:7,8
